t c memo united_states tax_court chinweike nwabasili petitioner v commissioner of internal revenue respondent docket no filed date chinweike nwabasili for himself christopher m groboske for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner mr chinweike nwabasili for the tax_year determining an income-tax deficiency of dollar_figure and an accuracy-related penalty under sec_6662 of dollar_figure nwabasili timely filed a petition under sec_6213 for redetermination of the deficiency and the penalty we have jurisdiction under sec_6214 as to the amount of the deficiency the sole issue to resolve is whether the notice_of_deficiency correctly disallowed the deductions that nwabasili claimed on hi sec_2011 schedule c profit or loss from business in the following expense categories travel meals and entertainment and other expenses we hold that the notice_of_deficiency correctly disallowed these deductions we also hold that nwabasili is liable for the accuracy-related_penalty findings_of_fact during nwabasili worked as an engineer at met laboratories inc which paid him wages of dollar_figure he was also involved in two businesses with his brother the first business was promoting events such as musical performances in the case of musical performances nwabasili and his brother unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure he was a resident of california when he filed the petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit see sec_7482 unless the parties designate the court_of_appeals for another circuit see id para would rent a bar and pay a band to play there they would advertise the performance sell tickets and collect the proceeds of the ticket sales the second business was reselling cars they would buy used cars in the united_states ship them to nigeria and sell them nwabasili attached a single schedule c to hi sec_2011 form_1040 u s individual_income_tax_return to report his income and expenses for both businesses the schedule c showed receipts of only dollar_figure however it showed business_expenses of dollar_figure from various expense categories on the schedule c the categories of expenses and the amounts that nwabasili reported in each category were as follows nwabasili’s schedule c expenses as reported expense category amount advertising commissions and fees office repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities other total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the irs audited nwabasili’s tax_return but scrutinized only three schedule c expense categories travel meals and entertainment and other expenses the irs issued a notice_of_deficiency disallowing all deductions in these three categories it made no adjustments in any other categories at trial nwabasili contended that he was entitled to a total of dollar_figure of deductions in these three disputed categories the dollar_figure consists of the following alleged payments business-expense deductions sought by nwabasili schedule c category nature of alleged payment business event promotion other expenses event promotion other expenses event promotion travel event promotion meals and entertain- ment dollar_figure cash payment by nwabasili to his brother for his brother to pay for musician flavour nabania and his band to perform at the bar new karibbean city in oakland california on thursday date dollar_figure cash payment by nwabasili to his brother for his brother to pay new karibbean city to rent the bar for the night of flavour nabania’s performance and to pay for security for the night dollar_figure of debit card payments by nwabasili for flights for flavour nabania and his band from houston to oakland the day before flavour nabania’s performance and from oakland to los angeles the day after flavour nabania’s performance the cost of each flight was dollar_figure for the houston to oakland flights and dollar_figure for the oakland to los angeles flights dollar_figure cash payment by nwabasili to the boko restaurant in oakland california the day before flavour nabania’s performance for food for flavour nabania and his band by comparison nwabasili had reported deductions totaling dollar_figure in these three categories event promotion other expenses event promotion other expenses car export car export car export car export both both total other expenses other expenses other expenses other expenses other expenses other expenses dollar_figure of debit card payments by nwabasili to oakland hotels for the hotel stay of flavour nabania and his band the nights before and after flavour nabania’s performance dollar_figure cash payment by nwabasili to his brother so that his brother could pay a musician named london to perform at new karibbean city in oakland california on date a receipt signed by nwabasili’s brother says that nwabasili made the payment to his brother but nwabasili testified that he paid london directly given this testimony we do not find credible his initial claim that he made a payment to his brother we consider his claim to be that he made the dollar_figure payment directly to london dollar_figure payment by check from nwabasili to american auto link for the purchase of a honda crv dollar_figure payment a dollar_figure cash payment and a dollar_figure payment by check from nwabasili to his brother so his brother could pay american auto link for a toyota sienna dollar_figure cash payment by nwabasili to his brother so that his brother could pay american auto link for an acura tl dollar_figure payment by check from nwabasili to inter global logistics this relates to a dollar_figure invoice sent by inter global logistics to nwabasili’s brother for the service of shipping the three cars honda crv toyota sienna and acura tl from the united_states to nigeria dollar_figure of payments for internet and television service to nwabasili and his brother at their residence in alameda california there are monthly payments of dollar_figure per month dollar_figure of payments for cell phone service there are monthly payments of dollar_figure per month dollar_figure nwabasili thus alleges that several of the payments-- and -- were actually two payments first his payment to his brother second his brother’s payment to a third party for example as to payment nwabasili alleges that he paid his brother dollar_figure and that his brother paid dollar_figure to flavour nabania or his agent to perform music we find that nwabasili or his brother made all the payments to the third parties described in the above table thus we find that nwabasili or his brother made the following payments dollar_figure for flavour nabania and his band to perform in oakland on date dollar_figure to new karibbean city for rent and a security fee dollar_figure for the flights for flavour nabania and his band dollar_figure to a restaurant in oakland dollar_figure to oakland hotels dollar_figure to a musician named london dollar_figure for a honda crv dollar_figure for a toyota sienna dollar_figure for an acura tl dollar_figure to ship the three vehicles to nigeria dollar_figure for internet and television services and dollar_figure for cell phone service that these payments were made is supported by documentary_evidence and by nwabasili’s testimony nwabasili contends that it was he not his brother who paid the third party regarding payments and we agree with nwabasili that he made payments and for the other payments-- and --we do not find which brother made them as explained below all expenses of the event-promotion and car-export businesses are expenses of the partnership between the brothers therefore the expenses are deductible to the partnership no matter which brother paid the expenses to the extent payments and are deductible business_expenses they are deductions of the partnership no matter which partner paid the expenses as explained above for several of the payments nwabasili contends his brother made a payment to the third party and that he made a reimbursement payment to his brother these are payments and it i sec_4 the documentary record of these brother-to-brother payments is meager all of the brother-to-brother payments were alleged to have been made in cash except for a dollar_figure payment made by a check dated date allegedly the dollar_figure check was a partial reimbursement of the dollar_figure cost of a toyota sienna although nwabasili showed that he withdrew money from his bank account in amounts that mostly matched the amounts he claimed he paid his brother that proves only that he withdrew the money from his bank account it does not show that he paid over the money he withdrew to his brother to show that he paid over the withdrawn cash to his brother nwabasili produced receipts from his brother each of the receipts had the following information the amount of the alleged cash payment from nwabasili to his brother the date of the alleged cash payment and the alleged purpose of the alleged cash payment thus for the dollar_figure cash payment that nwabasili made to his brother to allegedly reimburse his brother for paying for the performance of flavour nabania the receipt includes the following information six thousand dollars date continued unnecessary to determine whether nwabasili made a reimbursement payment to his brother to the extent the brother’s payment to the third party is a continued for flavour balance payment by brother’s signature if we believe the receipts are reliable then the receipts prove that the brother-to- brother payments were made however the irs contends the receipts are unreliable for two reasons first nwabasili testified that the receipts were filled out on the dates written on the receipts the receipts are from a preprinted book of consecutively numbered receipts but the dates written on the receipts are in an order different from the receipt numbers for example receipt no is dated date receipt no is dated date this the irs suggests means that the receipts were not filled out on the dates written on the receipts second nwabasili initially attempted to convince the court that the receipts were signed not by his brother but by the ultimate payee for example nwabasili initially testified that the date receipt for dollar_figure was signed by an agent for flavour nabania and that nwabasili and not his brother had made the dollar_figure payment but under cross-examination nwabasili admitted that his brother had signed this receipt consistent with this admission he made other changes to his version of events he abandoned his claim that he had paid flavour nabania directly he admitted that his brother had made the dollar_figure payment to flavour nabania but he testified that he had reimbursed his brother for the payment the irs concludes that all the receipts ostensibly showing that nwabasili paid his brother are false and although nwabasili testified that he made the payments to his brother the irs contends that nwabasili’s testimony is unbelievable as explained above nwabasili initially alleged that he made payments and to the respective third parties himself and he submitted receipts that he initially claimed were signed by the third parties but later nwabasili conceded that the receipts had been signed by his brother rather than the third parties and alleged that actually his brother had made the payments to the third parties and that he made matching reimbursement payments to his brother for these payments we consider nwabasili’s final allegation to be that his brother paid the third parties and that he paid his brother deductible business_expense it is a partnership expense even if nwabasili did not reimburse his brother the following table summarizes nwabasili’s allegations and our findings as to who made the alleged payments payment amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure cashflows as alleged by nwabasili cashflows as determined by the court n6b63 n6b63 n n n n n n6b63 n6b63 n n n or or or n6b63 b63 n6b63 b63 n n n n b63 n n6b63 b63 n6b63 b63 n n b63 n b63 or or or or opinion the taxpayer has the burden of proving that the irs’s determinations in the notice_of_deficiency are incorrect see rule a 290_us_111 however the irs bears the burden_of_proof if for a particular fact issue the taxpayer a introduces credible_evidence b meets all applicable substantiation requirements c complies with all recordkeeping requirements and d cooperates with any reasonable request for information from the irs sec_7491 nwabasili does not assert and the record does not demonstrate that the requirements of sec_7491 have been met therefore the burden_of_proof remains on nwabasili sec_162 allows a deduction for expenses paid_or_incurred by the taxpayer in carrying on a business the irs concedes that nwabasili carried on an event-promotion business and a car-export business but contends that nwabasili’s brother also carried on an event-promotion business and a car-export business in the irs’s view the two brothers have their own businesses consistent with thi sec_5 although in the irs’s view nwabasili’s businesses are separate from his brother’s businesses this does not necessarily mean that the irs views the businesses as unrelated for example if nwabasili were providing services to his brother by helping his brother with his brother’s event-promotion and car-export businesses then providing these services could constitute nwabasili’s own business nwabasili could be entitled to deduct the expenses of providing these continued view the irs contends that nwabasili must prove that the disputed expenses relate to his businesses not his brother’s furthermore the irs contends that nwabasili failed to prove he made any of the payments nwabasili contends that he and his brother were partners in both the event-promotion business and the car- export business he also contends that he personally paid the disputed expenses either directly or indirectly through a reimbursement payment to his brother we first consider nwabasili’s contention that he and his brother are partners a partnership is created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 whether parties have formed a partnership is a question of fact and while all circumstances are to be considered the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise 42_tc_1067 it is not necessary for partners to file a partnership tax_return for their partnership to be respected for federal tax purposes see 299_f2d_741 2d cir aff’g in part rev’g in part continued services under sec_162 which provides that the ordinary and necessary expenses of carrying on a business are deductible 34_tc_464 nwabasili credibly testified that he and his brother were partners in the two businesses he credibly testified that he and his brother agreed to share the income and expenses of the two businesses he explained how they divided the tasks with respect to the businesses although many of the business documents referred to his brother and not him nwabasili explained that this was because his brother was the front man for the businesses even though they considered themselves equal partners we find that the brothers intended to join together to conduct the businesses the event-promotion business and the car-export business were conducted in partnership although a partnership is not itself subject_to income_tax sec_701 the income or loss of a partnership is computed as an initial step in calculating the partners’ tax_liabilities sec_1_703-1 income_tax regs the partnership’s income for a year is equal to the excess of its gross_income over its deductions id subdiv i the partnership’s loss for a year is equal to the excess of its deductions over its gross_income id subdiv ii in computing their tax_liabilities the partners take into account their distributive shares of the partnership’s income or loss sec_702 sec_1_702-1 income_tax regs the disputed dollar_figure in payments related to businesses conducted by the partnership except for payments of any personal expenses an expense of a partnership cannot be deducted directly by a partner on the partner’s tax_return 25_tc_1045 any deduction resulting from the dollar_figure in payments is a deduction of the partnership it is included in the computation of the partnership’s income or loss see sec_1_703-1 and ii income_tax regs the partnership’s income or loss computed including the deductible portion of the dollar_figure in payments should ordinarily be passed there is an exception to this rule where the partnership_agreement requires partners to bear their own costs 25_tc_1045 this exception does not apply to the alleged expenses in dispute here because there is no evidence of such an agreement requiring the brothers to bear their own costs although we find that either nwabasili or his brother made all of the disputed payments this does not mean that all the payments are deductible against the income of the partnership first some of the payments may not be entirely related to the brothers’ businesses see sec_262 no deduction for personal expenses these are payments for internet and television service at the brother’s residence and for cell phone service second some of the payments are for the types of expenses that are deductible only if proof of the expense is made through specified types of evidence see sec_274 these are payments for air travel for meals and for hotels third any deduction for payment for meals is subject_to a limitation see sec_274 we need not decide whether all payments are deductible against the income of the partnership because as we hold below nwabasili has not shown that he had a sufficient adjusted_basis in his partnership_interest at the end of through to nwabasili and his brother in proportion to each brother’s distributive_share see sec_702 sec_1_702-1 income_tax regs the calculation of the partnership’s income or loss requires us first to calculate the gross_income of the partnership nwabasili appears to have reported some of the gross_income ie receipts for the two businesses operated in partnership on his schedule c attached to his form_1040 but nwabasili admitted that he did not report all of the gross_income for the two businesses on his schedule c and the record does not give us any further information with which to calculate the gross_income of the partnership there is also a problem with calculating the deductions of the partnership although nwabasili testified generally that the businesses lost money he did not supply us with information about the amounts of the deductions that correspond to the losses other than the dollar_figure in payments he seeks to deduct in the three disputed categories a partner’s distributive_share is determined by the partnership_agreement or if there is no partnership_agreement by the partner’s interest in the partnership sec_704 and b sec_1_704-1 income_tax regs setting forth factors considered in determining a partner’s interest in a partnership there is no formal partnership_agreement between nwabasili and his brother the exact distributive_share does not matter because as we explain below nwabasili has not proven the gross_income of the partnership the deductions of the partnership and his adjusted_basis in his interest in the partnership and this failure is fatal to his claiming deductions for the expenses of the partnership for tax_year even if we could calculate the partnership’s loss we face another problem in determining the deductible portion of nwabasili’s distributive_share of the loss sec_704 provides that a partner’s distributive_share of a partnership loss is allowed as a deduction only to the extent of the adjusted_basis of the partner’s interest in the partnership at the end of the tax_year to be entitled to his share of any partnership loss nwabasili had to have a sufficient adjusted_basis in his partnership_interest at the end of see sec_704 the basis of a partner’s interest in the partnership acquired by a contribution of money is initially equal to the money the partner initially contributed sec_722 it is increased by any other contributions by the partner to the partnership sec_722 sec_705 william s mckee et al federal taxation of partnerships and partners 4th ed para pincite the partner’s initial basis for his interest is adjusted by taking into account all subsequent contributions by the partner to the partnership_distributions from the partnership to the partner and the partner’s shares of taxable and nontaxable income and expense of the partnership up to the date as of which the partner’s outside_basis is to be determined it is generally increased by the sum of the partner’s shares of taxable_income for the year and prior years sec_705 it is generally decreased by the sum of the partner’s distributive shares of the partnership losses for the year and prior years sec_705 it is generally decreased by any distributions by the partnership to the partner during the year and prior years sec_705 sec_722 when a partner pays an expense of the partnership that payment is considered a contribution by the partner to the partnership that increases the adjusted_basis of the partner’s interest in the partnership sec_722 sec_705 mckee et al supra pincite ndollar_figure payment of a partnership_liability by a partner is the equivalent of a cash contribution for sec_705 basis computation purposes thus nwabasili could argue that the dollar_figure in payments if made by him as opposed to his brother should increase his adjusted_basis in his interest in the partnership we need not reach the question of whether the dollar_figure in payments should increase his adjusted_basis in the partnership because this is only one potential component of nwabasili’s adjusted_basis in his interest in the partnership for example had nwabasili received distributions from the partnership the distributions would have decreased his adjusted_basis and could have completely offset any increase to adjusted_basis if nwabasili’s brother made a payment to him for example to reimburse him for partnership expenses he paid then this could be treated as a distribution from the partnership to nwabasili nwabasili seemed to claim that the brothers often made reimbursement payments to each other so it is plausible that nwabasili received reimbursement payments from his brother that would be deemed to be distributions from the partnership the record does not reveal the contributions that nwabasili made to the partnership or the distributions that the partnership made to him without this information we cannot calculate his adjusted_basis in his partnership_interest because nwabasili has the burden_of_proof we hold that sec_704 precludes him from deducting any part of the partnership loss because the dollar_figure in payments is part of the partnership loss if the payments are deductible at all see supra note nwabasili is not entitled to deduct the dollar_figure in payments see sec_704 in summary we have identified three obstacles to determining how much of the dollar_figure of disputed payments should be passed through to nwabasili even if these payments are deductible lack of information as to the gross_income of the partnership lack of information as to deductions for expenses other than the dollar_figure of disputed payments and lack of information about nwabasili’s adjusted_basis in his partnership_interest the irs did not raise these matters regarding the difficulty of calculating nwabasili’s distributive_share of the partnership loss normally we do not a similar approach was taken in mladinich v commissioner tcmemo_1969_185 and lemons v commissioner tcmemo_1997_404 consider matters not raised by the parties we make an exception in this instance nwabasili did not explain to the irs until trial that he had a partnership with his brother he filed his tax_return as if he was not in partnership with his brother this gave the irs the false impression that his disputed schedule c expenses related to businesses that were exclusively his and that he had paid the disputed expenses he manipulated documents in an attempt to show that he had made payments that were actually made by his brother see supra note given nwabasili’s subterfuge it is understandable that the irs remained skeptical of whether the disputed expenses related to nwabasili at all whether directly or through a partnership that the irs did not contend that the disputed deductions should be evaluated under the partnership tax rules subchapter_k of the internal_revenue_code sec_701 to and disallowed for lack of information about the partnership’s gross_income the partnership’s deductions or the adjusted_basis in the partnership does not prevent us from holding that the deductions should be denied on these grounds after all it was nwabasili who presented persuasive evidence that his businesses were conducted in partnership with his brother for us to sustain the deductions he seeks on the ground that his businesses were conducted not in partnership with his brother would be contrary to what he argued at trial and it would be contrary to our view of the reality of the business arrangements we believe that nwabasili conducted his businesses in partnership with his brother partnerships are taxed under the partnership tax rules we now consider whether nwabasili is liable for the section-6662 a penalty for sec_6662 and b and imposes a penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the penalty under sec_6662 is not imposed on a taxpayer who had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 with respect to any penalty the burden of production is on the irs sec_7491 the irs must come forward with evidence that it is appropriate to impose the penalty id 116_tc_438 once the irs has met this burden the taxpayer bears the burden of proving that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith higbee v commissioner t c pincite we hold that the underpayment which was attributable to the disputed schedule c deductions was due to nwabasili’s negligence at trial nwabasili produced enough evidence for us to find that he and his brother operated the event-promotion business and the car-export business in partnership with each other however the record does not show that he told his tax_return_preparer that the businesses were operated as a partnership had this been known the tax_return_preparer could have prepared a partnership tax_return and in the course of preparing the partnership return and nwabasili’s return the preparer could have calculated the partnership’s gross_income the partnership’s deductions and nwabasili’s adjusted_basis in his interest in the partnership the underpayment may also be attributable to a substantial_understatement_of_income_tax an understatement_of_tax is generally equal to the correct_tax minus the tax_shown_on_the_return sec_6662 to be substantial an understatement must exceed of the tax_shown_on_the_return sec_6662 it must also exceed dollar_figure id the notice_of_deficiency does not set forth a computation of the amount of the understatement the irs’s brief calculates that the understatement is dollar_figure but it appears that the irs’s brief calculated the amount of the understatement incorrectly by using amounts of income instead of amounts of income_tax the parties shall address the amount of the understatement and the existence of a substantial_understatement_of_income_tax in the rule_155_computations we also hold that nwabasili did not show that he had reasonable_cause for the underpayment or that he acted in good_faith with respect the underpayment see sec_6664 we have considered all of the arguments the parties have made and to the extent that we have not discussed them we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
